

Exhibit 10.2                                            
GRANT NOTICE
CHIQUITA BRANDS INTERNATIONAL, INC.
LONG-TERM INCENTIVE PROGRAM
2014—2016 TERMS
1. General. Chiquita Brands International, Inc. (the “Company”) has established
a Long-Term Incentive Program (the “LTIP”) under the Company’s Stock and
Incentive Plan (the “Stock Plan”). These 2014-2016 Terms (the “Terms”) set forth
the terms of the Award granted to you for the three-year period 2014-2016 under
the LTIP. The Award is intended to be “performance-based compensation” for
purposes of Section 162 (m) of the Internal Revenue Code. Except as otherwise
provided in these Terms, the Award is subject to the terms and conditions of,
and entitled to all applicable rights and benefits provided in, the LTIP and the
Stock Plan. All capitalized terms not otherwise defined in these Terms shall be
as defined in the LTIP and the Stock Plan.
2. Eligibility for Awards.
 
 
a.
You are eligible for an Award under these Terms (an “Award”) for the period
commencing January 1, 2014 and ending December 31, 2016 (the “Performance
Period”). Your target number of shares is _____ (“Target Award Shares”). The
final number of Shares earned will be determined based on the Performance
Measures set forth on Attachment A hereto.

 
 
b.
If your employment is terminated for Cause or due to your resignation during the
Performance Period, you will not be entitled to any Award for that Performance
Period. If your employment terminates during the Performance Period for any
reason other than for Cause or due to your resignation, you may nonetheless be
entitled to an Award to the extent provided in Section B-2.5 of the Stock Plan.

3. Performance Measures. You will be entitled to receive a share award only if
the Committee has determined that the applicable Performance Measures for the
Performance Period have been achieved. Such determination will be made as soon
as practicable after the end of the Performance Period.
4. Determination and Distribution of Awards.
 
 
a.
The Award is denominated in Shares of Common Stock of the Company and paid as
described below. At the beginning of the Performance Period you have a Financial
Performance Award Opportunity equal to a maximum of 200% of the number of Target
Award Shares. The number of Shares of Common Stock, if any, earned by you after
the end of the Performance Period will equal your Target Award Shares multiplied
by the applicable Percent of Target Award that corresponds to the Performance
Measure achievements calculated by the Committee as set forth on Attachment A.
The Committee has the discretion to reduce actual Awards based on Company
performance and such other factors as it determines to be appropriate.

 
 
b.
Awards of Shares of Common Stock will be delivered to you as soon as practicable
after the date on which the determination described in paragraph 3 above has
been made. A portion of the earned Award with a value substantially equal to the
estimated amount of taxes to be withheld or payable in connection with the Award
will be paid in cash unless otherwise determined by the Committee.

5.  Amendment. The Committee may amend the provisions of these Terms and the
attachment to reflect corporate transactions involving the Company (including,
without limitation, any acquisition, divestiture, stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares); provided
that such amendment may not be adopted on a date or in a manner which would
adversely affect the treatment of the Award as Performance-Based Compensation.
6. Agreement. To acknowledge your agreement to the terms and conditions of this
award, please sign and return one copy of this Agreement to the Law Department,
Attention: Barbara Howland.



--------------------------------------------------------------------------------









CHIQUITA BRANDS INTERNATIONAL, INC        
                                                    




                  
Complete Grantee Information Below
Edward F. Lonergan            
Home Address (Include Country)
President and Chief Executive Officer
            


By:___________________________
            
                  
 
               
            
Date Agreed To:
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------



Attachment A
Performance Measures
 
Relative Total Shareholder Return
 
 
 
 
 
 
< 25th percentile
 
 
0
%
 
 
25th percentile
 
 
25
%
 
 
50th percentile
 
 
100
%
 
 
75th percentile
 
 
175
%
 
 
> 75th percentile
 
 
200
%

Straight-line interpolation between the 25th and 75th percentile.


Cumulative free cash flow
 
Threshold
  $86


 
 
 
 
 
0
%
 
 
 
Target


$129


 
 
 
 
 
100
%
 
 
 
Maximum


$172


 
 
 
 
 
200
%

Straight-line interpolation between points.

